United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE INTERIOR, BUREAU )
OF INDIAN AFFAIRS, Browning, MT, Employer )
__________________________________________ )
S.G., Appellant

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-552
Issued: September 29, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 3, 2011 appellant, through counsel, filed a timely appeal from a
November 16, 2010 decision of the Office of Workers’ Compensation Programs denying her
traumatic injury claim. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she sustained an injury in the performance
of duty on June 21, 2010, as alleged.
On appeal appellant’s counsel contends that OWCP’s decision is contrary to fact and law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 21, 2010 appellant, then a 40-year-old realty assistant, filed a traumatic injury
claim alleging that she injured her back that day while lifting a printer at work.
In a letter dated August 10, 2010, OWCP informed appellant that the evidence of record
was insufficient to support her claim. It requested additional medical and factual evidence to
support her claim.
Appellant submitted medical reports and diagnostic tests. A June 21, 2010 x-ray of the
lumbar spine revealed no significant compression fractures, mild degenerative low lumbar disc
disease and a lumbar alignment within normal range. An x-ray of the sacrum-coccyx taken on
June 21, 2010 showed no evidence of any acute process involving either the coccyx or sacrum.
A review of a June 25 computerized tomography (CT) scan of the lumbar spine showed no
evidence of acute fracture and a mild L4-5 protruding left paracentral disc. A July 16, 2010
magnetic resonance imaging (MRI) scan revealed L4-5 degenerative disc disease with a mild
protruding disc at L4-5 with no significant stenosis or significant change when compared to the
June 25, 2010 report.
In a June 21, 2010 emergency room report, a physician’s assistant reported appellant was
seen for low back pain as a result of her lifting a printer at work.2
In a June 23, 2010 clinic note, Beverly Mayberry, a nurse practitioner, saw appellant for
low back pain as a result of her lifting a printer on June 21, 2010. In a June 25, 2010 clinic note,
she diagnosed lumbago.
In progress notes dated June 28 through August 10, 2010, Kerry Thomas Nickou, a nurse
practitioner, diagnosed low back pain and sciatica. A physical examination performed on July 1,
2010 revealed tenderness along the L5-S1 spinal processes and bilateral sacroiliac joints and
positive bilateral straight leg raising. On August 10, 2010 Ms. Nickou diagnosed left ankle
sprain. She also noted that appellant related injuring her back on June 21, 2010 as the result of
lifting a printer and appellant had not worked since that day.
On August 18, 2010 George Webber, a physical therapist, provided therapy notes and
diagnosed L4-5 degenerative disc disease with mild left L4-5 protruding posterolateral disc
without significant stenosis and no neural impingement.
On August 26, 2010 Dr. Ernest J. Gray, an examining physician, reported that appellant
had been seen multiple times by Ms. Nickou for her back complaints and related the findings
from the diagnostic testing. There was no evidence of acute fracture, no neural impingement and
a L4-5 left paracentral protruding disc without significant stenosis or significant changes from
the June 25, 2010 CT scan.
In an August 2, 2010 report, Dr. Andrew W. Garrison, an examining physician, reported
appellant sprained her back about a month prior while lifting at work. He noted that a July 6,
2

The name on the form is illegible.

2

2010 MRI scan reported L4-5 degenerative disc disease with mild L4-5 left posterolateral
protruding disc with no significant stenosis or change since a June 25, 2010 CT scan. Under
assessment, Dr. Garrison noted hypertension, obesity, back pain, unspecified Vitamin D
deficiency and asthma.
By decision dated September 23, 2010, OWCP denied appellant’s claim on the grounds
that she failed to establish fact of injury. It found the record contained insufficient medical
evidence to establish her back condition was causally related to the June 21, 2010 employment
incident.
On September 23, 2010 OWCP received a September 9, 2010 report from Dr. Steven J.
Rizzolo, an examining Board-certified orthopedic surgeon, who reported that appellant was
injured at work when she lifted a printer weighing about 60 pounds. He related that she had been
off work since the injury on June 21, 2010. A physical examination revealed limited back range
of motion, negative straight leg raising and normal strength. Dr. Rizzolo diagnosed low back
pain, L5 radiculitis and probable discogenic injury with possible nerve root injury. He suspected
a disc injury with some nerve irritation and an annual tear.
On September 28, 2010 appellant requested reconsideration.
By decision dated November 16, 2010, OWCP denied modification. It found that there
was insufficient medical evidence addressing the causal relationship of her low back condition to
the June 21, 2010 incident of lifting a printer.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his claim, including the fact that the individual is an employee of the United States
within the meaning of FECA; that the claim was filed within the applicable time limitation; that
an injury was sustained while in the performance of duty as alleged and that any disability and/or
specific condition for which compensation is claimed are causally related to the employment
injury.4 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether a fact of injury has been established.6
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.7 Second, the

3

Id.

4

Bonnie A. Contreras, 57 ECAB 364 (2006); C.S., Docket No. 08-1585 (issued March 3, 2009).

5

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

6

B.F., Docket No. 09-60 (issued March 17, 2009).

7

D.B., 58 ECAB 464 (2007); David Apgar, 57 ECAB 137 (2005).

3

employee must submit sufficient evidence, generally only in the form of medical evidence, to
establish that the employment incident caused a personal injury.8
To establish that an injury occurred as alleged, the injury need not be confirmed by
eyewitnesses, but the employee’s statements must be consistent with the surrounding facts and
circumstances and his subsequent course of action. In determining whether a prima facie case
has been established, such circumstances as late notification of injury, lack of confirmation of
injury and failure to obtain medical treatment may, if otherwise unexplained, cast substantial
doubt on a claimant’s statements.9 The employee has not met her burden when there are such
inconsistencies in the evidence as to cast serious doubt on the validity of the claim.10
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.11 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.12
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.13 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.14 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.15
ANALYSIS
Appellant alleged that she injured her lower back when she lifted a printer on
June 21, 2010. The Board finds that the claimed incident occurred as alleged; but the medical
8

D.G., 59 ECAB 734 (2008); Bonnie A. Contreras, supra note 4; C.B., Docket No. 08-1583 (issued December 9,
2008).
9

Barbara R. Middleton, 56 ECAB 634 (2005); C.S., supra note 4.

10

H.G., 59 ECAB 552 (2008); Betty J. Smith, 54 ECAB 174 (2002).

11

Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006); Katherine J. Friday, 47 ECAB 591 (1996).

12

Dennis M. Mascarenas, 49 ECAB 215 (1997); P.K., Docket No. 08-2551 (issued June 2, 2009).

13

A.D., 58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB 642 (2006); Y.J., Docket No. 08-1167 (issued
October 7, 2008).
14

Michael S. Mina, 57 ECAB 379 (2006); J.J., Docket No. 09-27 (issued February 10, 2009).

15

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

4

evidence is insufficient to establish that the work incident caused an injury. The medical
evidence contains no firm diagnosis, rationale or explanation of the mechanism of injury arising
from the employment incident on June 21, 2010.16
Appellant provided a September 9, 2010 report from Dr. Rizzolo, an examining Boardcertified orthopedic surgeon, who noted that appellant sustained a work injury as a result of
lifting a printer weight about 60 pounds. Dr. Rizzolo diagnosed low back pain, L5 radiculitis
and probable discogenic injury with possible nerve root injury and suspected a disc injury with
probable nerve irritation and annular tear. He did not explain how lifting the printer on June 21,
2010 resulted in the diagnosed condition. Medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of
causal relationship.17 As his report lacked the necessary rationale, Dr. Rizzolo’s medical report
is insufficient to meet appellant’s burden of proof.
Appellant also provided several nursing notes, physical therapy reports and a report from
a physician’s assistant. Section 8101(2) of FECA provides that the term physician includes
surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic
practitioners within the scope of their practice as defined by the applicable state law. Only
medical evidence from a physician as defined under FECA is accorded probative value. Health
care providers such as nurses, physician’s assistants and physical therapists are not physicians
under FECA. Thus, their opinions on causal relationship do not constitute probative medical
opinions.18
The record also contains June 21, 2010 x-ray interpretations of the lumbar spine and
sacrum-coccyx, a June 25 CT scan of the lumbar spine and July 16, 2010 MRI scan. These
diagnostic reports are insufficient to establish appellant’s claim as the issue of causal relationship
was not addressed.19
Because the medical reports submitted by appellant do not sufficiently address how the
June 21, 2010 incident caused or aggravated a back injury, these reports are of limited probative
value and are insufficient to establish that the June 21, 2010 employment incident caused or
aggravated a specific injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
16

See S.D., 58 ECAB 713 (2007); Cecelia M. Corley, 56 ECAB 662 (2005) (where the Board found that a
medical opinion not fortified by medical rationale is of little probative value). S.E., Docket No. 08-2214 (issued
May 6, 2009).
17

Jaja K. Asaramo, 55 ECAB 200 (2004); C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., supra note 16.

18

See 5 U.S.C. § 8101(2); David P. Sawchuk, 57 ECAB 316 (2006); Sean O. Connell, 56 ECAB 195 (2004);
Allen C. Hundley, 53 ECAB 551 (2002) (lay individuals such as physician’s assistants, nurses and physical
therapists are not competent to render a medical opinion under FECA). E.H., Docket No. 08-1862 (issued July 8,
2009).
19

A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, supra note 17; Michael E. Smith, 50 ECAB 313 (1999).

5

CONCLUSION
The Board finds that appellant has established that she sustained an injury in the
performance of duty on June 21, 2010.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 16, 2010 is affirmed.
Issued: September 29, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

